Title: To James Madison from John Roane, 27 June 1812 (Abstract)
From: Roane, John
To: Madison, James


27 June 1812, “C Hall.” Informs JM that Philip Aylett of King William County has “lately intimated a wish to accept the appointment of Deputy Commissary, for the State of Virginia.” States that Aylett “is a gentleman of steady habits, who by industry & perseverence has released his patrimonial estate from heavy incumbrances.” “He is well acquainted with accts, in which, he is proverbially exact & correct.” Notes that Aylett is married to Patrick Henry’s daughter and “has a numerous family to provide for.”
